Opinion by
Evans, J.
From the testimony it was apparent that certain changes in the basis of appraisement of the soap in question were due to a finding on the part of the customs officials that in the case of the toilet soap similar merchandise was sold in the home market, and that the importer followed the practice and basis of valuation of the bath soap which had been accepted by the customs officials for some years. It was found that there was no intention to defraud the revenue or deceive the customs officials and that the importer acted in good faith. The petitions were therefore granted.